Citation Nr: 1747300	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  09-43 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1968 to November 1971, to include service in the Republic of Vietnam from July 1969 to June 1970. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

A videoconference hearing was held before the undersigned in June 2015.  A transcript of the hearing has been associated with the record. 

This case was most recently before the Board in November 2016 when it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

The Board notes that during the pendency of this appeal, in a March 2017 rating decision, service connection for dyshidrotic eczema, service connection for left shoulder strain with osteoarthritis, and service connection for cervical strain with degenerative arthritis was granted.  Therefore, these issues of entitlement to service connection are not before the Board because the benefit sought (service connection) was granted in full during the pendency of the appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  In evaluating this case, the Board has reviewed these electronic systems to ensure a complete assessment of the evidence.


FINDING OF FACT

COPD was not shown in service or for many years thereafter, and has not been shown to be related to service.

CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303(2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in an April 2008 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  To this point, this case was remanded in August 2015 in pertinent part to attempt to obtain private treatment records from Dr. C. that were missing from the record.  Per the remand, a request for records was sent in December 2015, and a second attempt in January 2016.  The Veteran was notified of the attempts to secure records.  To date, a response to the requested records has not been received.  The Board finds there has been substantial compliance with prior remand directives regarding the private treatment records from Dr. C.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran was provided a hearing before the undersigned in June 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was also remanded in November 2016 in pertinent part to afford the Veteran an examination for his claimed COPD.  In December 2016 the Veteran was provided a VA examination.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall, 11 Vet. App. 268. 

Legal Criteria and Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection for the claimed disorder, there must be 
 (1) competent evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran's COPD is not a "chronic disease" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, (VBA Manual M21-1), IV.ii.2.C, provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

VBA Manual M21-1 defines "asbestos" as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  VBA Manual M21-1, IV.ii.2.C.2.a. 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Inhalation of asbestos fibers can produce fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis, tumors, pleural effusions and fibrosis, pleural plaques (scars of the lining that surrounds the lungs), mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system, except the prostate.  VBA Manual M21-1, IV.ii.2.C.2.b. 

Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings carpentry and construction manufacture and servicing of friction products, such as clutch facings and brake linings, and manufacture and installation of products, such as roofing and flooring materials asbestos cement sheet and pipe products, and military equipment.  Note: Exposure to any simple type of asbestos is unusual except in mines and mills where the raw materials are produced.  VBA Manual M21-1, IV.ii.2.C.2.d. Many people with asbestos-related diseases have only recently come to medical attention because the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  VBA Manual M21-1, IV.ii.2.C.2.f. 

The Veteran asserts that he has COPD as a result of exposure to asbestos, fine dust, and small particle matter from truck parts/brake systems in service.  

In this case, the Board has conceded a COPD diagnosis due to the aforementioned missing private records from Dr. C.  Therefore, Hickson element (1) is met. 

With respect to Hickson element (2), in-service disease or injury, the Veteran testified before the undersigned that he had wheezing and coughing that started in service.  The Veteran's DD Form 214 shows that he was a heavy equipment repairman.  Accordingly, Hickson element (2) is at least arguably met.   

In response to the Board's remand, the Veteran was afforded a VA examination in December 2016 in which the examiner noted that he was a smoker of two packs a day for 36 years and was currently chewing tobacco, and his initial COPD symptoms were in October 2007.  The VA examiner opined that it was less likely than not the Veteran's current COPD was related to, caused by, or aggravated by his service or had its inception in service.  The examiner stated that there was nothing in the service treatment records to suggest initial symptoms of COPD.  The examiner also stated that asbestos exposure caused restrictive not obstructive lung disease, noting that the Veteran had obstructive lung disease.  The examiner noted that there was no associated between asbestosis and COPD, and that the Veteran was a smoker which was a direct risk factor for COPD.

In this case, as to the issue of the etiology of the Veteran's COPD, the Board finds that the December 2016 VA examination report to be the most probative evidence of record as it was based upon a review of the claims file, examination and interview of the Veteran, and opinion with rationale was provided.  The Board finds that the VA examiner made it clear that it was his opinion that COPD was not related to service.  To this point, the Board notes that medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012).  Accordingly, the Board concludes that the VA opinion carries significant weight.  No other competent opinion providing a positive nexus between service and the Veteran's COPD has been presented. 

The Board acknowledges that the Veteran is competent to testify as to his beliefs that his COPD is related to service.  However, there is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding etiology.  See 38 C.F.R. § 3.159 (a)(1) (2016) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he has experienced, he is not competent to ascertain the etiology of his COPD, as the causative factors for such are not readily subject to lay observation.  Therefore, the Veteran's claim that his COPD was etiologically related to service are outweighed by the competent and probative medical opinion.  See Barr, 21 Vet. App. 303; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994). 

The Board finds the to the VA examiner's opinions are competent and probative as they were rendered after an evaluation of the Veteran, review of the Veteran's history, and consideration of medical principles by licensed medical professionals.  Therefore a nexus between service and the Veteran's COPD cannot be established, and the criteria of Hickson element (3) are not met.  

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for COPD, to include as due to asbestos exposure, is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


